DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In amended claim 17, the term “the mobile device” now lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell (US 20140018779 A1 – cited previously) . 

	For claim 1, Worrell teaches  A modular physical health testing system [entire disclosure – see at least system 100 of Fig. 1], comprising: 
a housing; [102 / 174]; 
	a communications hub [relevant portions of 280, 282] contained within the housing; [transmission of patient data from instruments 120 to device 103 then onto remote care providers (thereby constituting at least a form of a communications hub) per ¶97, ¶99, ¶104, and via 250 per ¶¶113-114; see also ¶125]; 
	and a plurality of physical health testing devices [120] storable within the housing, [Figs. 4-5], 
	wherein each physical health testing device of the plurality of physical health testing devices is in wired or wireless communication with the communication hub, [detailed in variety of embodiments throughout ¶¶77-125, see esp. ¶¶113-114], 
	wherein each of the physical health testing devices of the plurality of physical health testing devices is configured to generate physical health data of a user and to transmit the physical health data to the communications hub, [detailed in variety of embodiments throughout ¶¶77-125, see esp. ¶¶113-114],
	wherein the communications hub is configured to wirelessly communicate with a user device separate and spaced apart from the housing and the plurality of physical health testing devices, [as a central feature of all embodiments of Worrell, the patient testing kit (unit 102) communicates with (inter alia) remote devices in Fig. 1 networked to the testing kit as displayed in Fig. 1 – consider at least computers 140, 142 to constitute a form of a user device separate and spaced apart from the housing and the testing devices (the kit);  more generally if lower housing 174 is considered (under BRI) to be the housing, then display 116 in coordination with the networked computing elements in Fig. 1 can also constitute a user device spaced apart from the housing (i.e., display having some innate amount of spacing from lower housing 174); see also discussion of communication in Fig. 40 and in ¶¶197-214]; 
and wherein the communications hub is configured to place the individual physical health testing devices of the plurality of physical health testing devices in communication with the user device [throughout ¶¶92-102, the testing devices of the kit are routed through the computing elements of the kit (e.g., devices 280 and 282 per ¶119) then onto remote devices 140, 142 (a form of a user device)] such that 
(i) the user device controls the individual physical health testing devices via a software application running on the user device [communication scheme per Fig. 8 and ¶¶125-136 (see esp. ¶131)] 
and (ii) the physical health data of the user is viewable on a display of the user device. [display to professional on 140, 142 per end of ¶100, see also display of data per ¶134, see also ¶153]. 
 
	For claim 2, Worrell teaches  The modular system of claim 1, wherein the housing includes a first portion [172] and a second portion [174], and wherein the first portion is configured to removably  interface with the second portion such that the housing is water-resistant. [¶82]. 

For claim 3, Worrell teaches  The modular system of claim 1, wherein the housing is portable. [102 is innately portable; see also beginning of ¶7]. 

	For claim 4, Worrell teaches  The modular system of claim 1, wherein: the plurality of physical health testing devices includes a blood pressure monitor [per second half of ¶71, all of ¶79, ¶91] or a heart rate monitor; [verbatim per ¶122], 
	and the blood pressure monitor or the heart rate monitor is configured to generate blood pressure health data of the user, [blood pressure data per ¶79, ¶99], heart rate health data of the user, [monitor of ¶122 having a form of HR data], or both the blood pressure health data and the heart rate health data. 

	For claim 5, Worrell teaches  The modular system of claim 1, wherein the plurality of physical health testing devices includes a thermometer [thermometer per ¶122] configured to generate temperature health data of the user. [temperature per ¶122]. 

	For claim 6, Worrell teaches  The modular system of claim 1, wherein: the plurality of physical health testing devices includes a stethoscope [206] or an electrocardiogram device; [EKG per ¶101];  
	and the stethoscope or the electrocardiogram is configured to generate phonocardiogram health data of the user, [see ¶¶96-98], electrocardiogram health data of the user, [¶101], or both the phonocardiogram health data and the electrocardiogram health data. 

For claim 7, Worrell teaches  The modular system of claim 1, wherein;
	the plurality of physical health testing devices includes a blood test device [210] configured to generate blood health data of the user; [per ¶100]; 
	and the blood health data includes (a) a total cholesterol level, (b) a high-density lipoprotein cholesterol level, (c) a low-density lipoprotein cholesterol level, (d) a ratio of high-density lipoprotein cholesterol level to low-density lipoprotein cholesterol level, (e) a triglyceride level, (f) a lipids level, (g) a glucose level, [glucose per ¶100], (h) or any combination thereof. [though no parameter besides glucose is mentioned — see mention of lab-on-a-chip embodiment in middle of ¶100]. 

	For claim 8, Worrell teaches  The modular system of claim 1, further comprising a glucose [per ¶100] test strip [212], a lipids test strip, an alcohol wipe, a finger lancet, a capillary collector, gauze, a bandage, or any combination thereof. 

	For claim 10, Worrell teaches  The modular system of claim 1, wherein (a) the system, (b) the plurality of physical health testing devices, or (c) both the system and the plurality of physical health testing devices include 
(i) a scale [scale per ¶101, ¶122] configured to generate weight health data of the user, [weight scale per ¶101, ¶122], body mass index health data of the user, or both the weight health data and the body mass index health data;
	(ii) a tape measures 
(iii) an ophthalmic testing device configured to generate ophthalmic health data regarding an eye of the user;
or (iv) any combination thereof. 

	For claim 11, Worrell teaches  The modular system of claim 1, wherein each of the physical health testing devices of the plurality of physical health testing devices is United States Food and Drug Administration approved. [per ¶¶117-119]. 

	For claim 12, Worrell teaches  The modular system of claim 1, further comprising the user device,
	wherein the user device is configured to communicate (a) wirelessly, (b) over a wire, or (c) both wirelessly and over the wire with (i) the communications hub, (ii) individual physical health testing devices of the plurality of physical health testing devices, or (iii) both the communications hub and the individual physical health testing devices; [see discussion of wireless inter-communications of devices 120 with device 103 with then computers (user devices) 140, 142 per ¶104, ¶¶113-114, ¶120, ¶122, and throughout ¶¶197-214 for Fig. 40];  
	the user device includes the display [screens on computer 140, 142 of Fig. 1 and shown with screenshots in Figs. 12-32 and Figs. 41-57] and the software application; and using the display, the software application is configured to present to the user 
(1) instructions for performing a physical exam using the plurality of physical health testing devices, [instructions on instrument use per ¶79, see also first portion of ¶131], 
(2) the physical health data of the user, [display to patient per ¶134], 
or (3) both the instructions and the physical health data of the user. 

For claim 13, Worrell teaches  The modular system of claim 12, wherein: 
the modular system further comprises one or more remote servers, one or more remote databases, or both the one or more remote servers and the one or more remote databases; [see remote configurations of Fig. 1 including network 110 and servers 104]; 
	and the communications hub, the user device, or both the communications hub and the user device is/are configured to transmit all or a subset of the physical health data of the user to (a) the one or more remote servers, (b) the one or more remote databases, or (c) both the one or more remote servers and the one or more remote databases, for storage in one or more entries associated with an account of the user. [see use of EMR via exchange 106 then to network 110 with server 104 as discussed in ¶¶72-73, ¶114, ¶¶125-135 with Fig. 8]. 

	For claim 14, Worrell teaches  The modular system of claim 12, wherein the communications hub, the user device, or both the communications hub and the user device is/are configured to generate a code associated with an account of the user and to share the code with a healthcare professional for retrieval of all or a subset of the physical health data of the user. [patient identifier 442 of Fig. 12 per ¶153 (a form of a code associated with a user account); see also link generation per ¶127]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Bowen (US 20140263346 A1).
For claim 9, Worrell fails to teach a hazardous waste disposal bag or container.  Bowen teaches a hazardous waste disposal bag or container [entire disclosure – see at least abstract]. It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Worrell to incorporate the waste disposal bag and/or container of Bowen in order to maintain a sanitary and sterile environment during patient visits.  As motivated by Bowen ¶¶4-15. 

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Ou (US 20180114601 A1).
	For claim 15, Worrell teaches  A method for generating a physical exam report of a user, [entire disclosure – see at least abstract; interface pages of Figs. 10, 12, 17, and 23] the method comprising:
generating physical health data of the user [throughout ¶¶75-125] using a modular physical health testing system [100], 
wherein the modular physical health testing system includes a housing, [102-103], a plurality of physical health testing devices [120] storable within the housing [Figs. 2-6], and a communications hub [relevant portions of 280, 282] contained within the housing, [transmission of patient data from instruments 120 to device 103 then onto remote care providers (thereby constituting at least a form of a communications hub) per ¶97, ¶99, ¶104, and via 250 per ¶¶113-114; see also ¶125],
wherein each physical health testing device of the plurality of physical health testing devices (a) is in wired communication, wireless communication, or both wired communication and wireless communication, with the communications hub and (b) is configured to transmit generated physical health data to the communications hub, [see discussion of wireless inter-communications of devices 120 with device 103 with then computers (user devices) 140, 142 per ¶104, ¶¶113-114, ¶120, ¶122, and throughout ¶¶197-214 for Fig. 40];  
wherein the communications hub is configured to wirelessly communicate with a user device separate and spaced apart from the housing and the plurality of physical health testing devices, [as a central feature of all embodiments of Worrell, the patient testing kit (unit 102) communicates with (inter alia) remote devices networked to the testing kit as displayed in Fig. 1 – consider at least computers 140, 142 to constitute a form of a user device separate and spaced apart from the housing and the testing devices (the kit);  more generally if lower housing 174 is considered (under BRI) to be the housing, then display 116 in coordination with the networked computing elements in Fig. 1 can also constitute a user device spaced apart from the housing (i.e., display having some innate amount of spacing from lower housing 174); see also discussion of communication in Fig. 40 and in ¶¶197-214];
and wherein the communications hub is configured to place the user device in communication with individual physical health testing devices of the plurality of physical health testing devices [throughout ¶¶92-102, the testing devices of the kit are routed through the computing elements of the kit (e.g., devices 280 and 282 per ¶119) then onto remote devices 140, 142 (a form of a user device)] such that 
(i) the user device controls the individual physical health testing devices via a software application running on the user device [communication scheme per Fig. 8 and ¶¶125-136 (see esp. ¶131)]
and (ii) the generated physical health data of the user is viewable on a display of the user device; [display to professional on 140, 142 per end of ¶100, see also display of data per ¶134, see also ¶153]. 

Worrell fails to teach comparing the health data and generating a corresponding report. Ou teaches a method for generating a medical report for a user [entire disclosure – see at least abstract] comprising obtaining health data of a user [general embodiment of blood glucose data obtaining / reporting detailed throughout entire disclosure – e.g., ¶146 et seq. — but can also apply for other measurement devices per ¶72]; comparing at least a portion of the generated physical health data of the user to one or more corresponding ranges of healthy data values; [see esp. ¶¶547-560 with Table 4 where blood glucose (BG) is explicitly compared to both ranges and thresholds for later feedback/reports — see esp. ¶550];   
and based at least in part on the comparison(s) of at least the portion of the generated physical health data of the user to the one or more corresponding ranges of healthy data values, generating a physical exam report that includes all or a subset of the generated physical health data and that indicates any of the generated physical health data that falls outside of the one or more corresponding range(s) of healthy data values.  [abnormal BG feedback (report generation) to patient detailed throughout numerous embodiments and a majority of the disclosure — see esp. Fig. 5B showing message with abnormal BG level, Fig. 14D with report, also metric count of times outside of normal range on Fig. 14E, Figs. 35A-B]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of Worrell to incorporate the health data comparison and report generation of Ou (i.e., as part of the results generation of Worrell) in order to improve the ease of doctor-patient feedback and consultation, to track patient progress regarding their health data, and to overall improve the patient’s health.  As motivated by Ou ¶¶5-9, ¶¶181-183. 

	For claim 16, Worrell teaches  The method of claim 15, wherein generating the physical health data of the user using the plurality of physical health testing devices includes: 
generating (a) blood pressure health data of the user, [blood pressure data per ¶79, ¶99], b) heart rate health data of the user, [monitor of ¶122 having a form of HR data], or (c) both the blood pressure health data and the heart rate health data, using 
(i) a blood pressure monitor [per second half of ¶71, all of ¶79, ¶91] of the plurality of physical health testing devices, (ii) a heart rate monitor [verbatim per ¶122] of the plurality of physical health testing devices, or (iii) both the blood pressure monitor and the heart rate monitor;
	generating electrocardiogram health data of the user, [¶101], phonocardiogram health data of the user, [¶¶96-98] or both the electrocardiogram health data and the phonocardiogram health data, using (1) a stethoscope [206] of the plurality of physical health testing devices, (2) an electrocardiogram device [EKG per ¶101] of the plurality of physical health testing devices, or (3) both the stethoscope and the electrocardiogram device;
	and generating blood health data of the user using a blood test device [210] of the plurality of physical health testing devices. [per ¶100]. 

For claim 17, Ou teaches (in the motivated combination of claim 15) further comprising presenting on the display of the user device all or a subset of the generated physical health data, all or a subset of the physical exam report, or both all or the subset of the generated physical health data and all or the subset of the physical exam report, to the user using the software application running on the mobile device. [feedback and report generation interfaces shown throughout all embodiments as occurring on mobile devices / mobile terminals via WiFi interface (i.e., smartphones) per ¶¶72-73, ¶97, ¶391].  As motivated in claim 15.

	For claim 18, Worrell teaches  The method of claim 15, further comprising storing (a) all or a subset of the generated physical health data, (b) all or a subset of the physical exam report, or (c) both all or the subset of the generated physical health data and all or the subset of the physical exam report, on (i) one or more remote servers [see remote configurations of Fig. 1 including network 110 and servers 104]; (ii) one or more remote databases, or (iii) the one or more remote servers and the one or more remote databases, in one or more entries associated with an account of the user. [see use of EMR via exchange 106 then to network 110 with server 104 as discussed in ¶¶72-73, ¶114, ¶¶125-135 with Fig. 8].

For claim 19, Ou teaches (in the motivated combination of claim 15) further comprising 
(a) based at least in part on the physical exam report, recommending the user consult a healthcare professional; [Fig. 5B showing advice to contact medical consultant] [more generally arranging and electronically scheduling consultation with healthcare professional is a central feature throughout entire disclosure of Ou (automated scheduling can be considered a form of a recommendation — i.e., to comply with the phone app)];
	(b) generating a code associated with the user and all or a subset of the physical exam report; 
	c) transmitting the code, all or the subset of the physical exam report, or both all or the subset of the physical exam report and the code, to the healthcare professional;
	or (d) any combination thereof. 

	For claim 20, Worrell teaches  The method of claim 15, wherein the user is a first user, [patient P1 in Fig. 1 is a first user (i.e., as opposed to P2, P3, etc.)] and wherein the method further comprises: 
supplying the first user with the modular physical health testing system; [as shown in Fig. 1]; 
	after supplying the first user with the modular physical health testing system, receiving the modular physical health testing system from the first user; [reasonably implicit in the use of kit (unit) 102 that when completed, the caregiver then retrieves kit from patient or even simply ends the consultation see at least ¶79 and ¶81][more generally consider that this limitation is taught by the feature of the kit (unit) 102 being retrieved once complete with select measurements, such as use of the scale or video camera or pressure cuff, receiving said instruments and portions of the system from the patient — or even turning the screen back from the patient once the patient views results]
	sterilizing and/or restocking the physical health testing system; [e.g., consider the packing of the system for transport (and thereby placing the modules back therein) per Figs. 4-5 to be a form of “restocking” the kit for further use][see also packing of kit (unit) 102 per Fig. 34 and ¶¶156-159 et seq.]; 
	and supplying a second user different than the first user with the modular physical health testing system. [see use of system for multiple patients (i.e., supplying a second user different than a first user with the system — instruments and communications thereof) per end of ¶70, throughout ¶74, throughout ¶161, ¶237]. 

Response to Arguments
Applicant’s arguments with respect to the interpretation of the term “testing device” under § 112(f) are persuasive and, thereby, the § 112(f) interpretation of said terms is withdrawn. 

Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791